Citation Nr: 0423483	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-05 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected death pension benefits in the amount of 
$9,000.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman



INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.  The veteran died in April 1996.  The 
appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

When the case came before the Board in January 2003, the 
Board found no fraud, misrepresentation of a material fact, 
or a showing of bad faith on the appellant's part in the 
creation of the debt.  Subsequently, in March 2004, the 
Committee also found that for the appellant to repay 
$9,000.00 of the debt would not be against the principles of 
equity and good conscience.  At that time, the Committee 
granted a waiver of $10,552.00 of the overpayment.


FINDINGS OF FACT

1.  The appellant was paid more than $25,000 in VA death 
pension benefits to which she was not entitled; the amount of 
the overpayment was reduced by award action and partial 
waiver so that the total amount of overpayment charged to her 
is now $9,000.

2.  The actions of the appellant contributed to the creation 
of the overpayment.

3.  The collection of the overpayment of $9,000 in reasonable 
monthly amounts would not deprive her of basic necessities.

4.  Recovery of the debt would not nullify the objective for 
which the benefits were intended.

5.  Failure to make restitution would result in unfair gain 
to the appellant, at the expense of the government.

6.  The evidence of record does not show that the appellant 
has changed position to her detriment due to her reliance 
upon the receipt of VA benefits.


CONCLUSION OF LAW

Recovery of the overpayment of death pension benefits, in the 
amount of $9,000.00, would not be against the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  Initially, the Board notes that, on November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted, which 
made several amendments to the laws governing certain VA 
claims, to include redefining VA's duty-to-assist and 
notification obligations.  These changes have been codified, 
as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e., Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.  

Moreover, as regards any pre-VCAA duties to notify and 
assist, the Board notes that the RO has explained to the 
appellant the bases for denial of waiver of recovery of the 
total amount of the overpayment, and afforded her the 
opportunity to present information and evidence in support of 
the claim.  Significantly, there is no indication that there 
is any existing evidence pertinent to the issue on appeal 
that has not been obtained.  

Factual Background and Analysis.  In the present case, the 
appellant filed for DIC and death pension in May 1996, 
following the April 1996 death of her husband.  In her 
application, she noted that she believed she was eligible for 
a survivor benefit pension (SBP) annuity and requested that 
the RO check for a file under the veteran's claims file 
number.  She listed income from stocks, bonds, and bank 
deposits.  Under monthly income from military retirement, she 
indicated the amount was "pending."

In August 1996, the RO awarded nonservice-connected death 
pension benefits effective from May 1996.  Notice was 
provided by two letters dated in August 1996.  Both letters 
notified the appellant that, as a condition of this award, it 
was her responsibility to report any changes in income.

In December 1996, the appellant informed the RO that she had 
no source of income other than the nonservice-connected death 
pension.  She stated that she received no income from 
dividends, interest, or other income.  A report of contact 
dated in December 1996 reflects that the Social Security 
Administration (SSA) verified that she had no income from 
SSA.  In the same month, the RO sent a letter notifying the 
appellant that her benefit had been recalculated based on the 
absence of this income.  Again, she was notified that, as a 
condition of this award, it was her responsibility to report 
any changes in income.

In May 1997, Defense Finance and Accounting Service (DFAS) 
informed the RO that the appellant had become entitled to an 
SBP annuity effective in April 1996, and requested 
verification of whether or not the appellant was receiving 
DIC to prevent overpayment prior to paying the annuity.  DFAS 
indicated the appellant had signed a statement authorizing 
the withholding of any DIC for paying SBP overpayments.

The next document in the record is dated in February 2000, 
and is a letter from the RO to the appellant reminding her of 
the importance of any change in her income or dependency 
status.

A report of contact, dated in the same month, shows that the 
appellant came in to the RO for an interview.  She reported 
she received pension with no other income.  She stated that 
she received SBP and had been receiving it "all of this 
time."  She further indicated that she would be receiving 
SSA benefits soon.  She stated that she had received the 1997 
Earnings Verification Report.  She was instructed to fill it 
out and send it in, and that the SBP would create an 
overpayment.  

In September 2000, the RO contacted the Retired Pay Division.  
A report of contact shows that the appellant was receiving 
$532.00 per month as a result of entitlement to SBP.

In October 2000, the RO notified the appellant that payment 
of her pension would be discontinued effective May 1996, 
because she had exceeded the allowable annual income as a 
result of payment to the SBP annuity.  She was advised that 
overpayment may have resulted.

In July 2001, the appellant filed a notice of disagreement 
stating that she did not understand the reporting 
requirements due to a language barrier.  English is her 
second language.  She argued that she thought income meant 
income received from employment, and that income received 
from a benefit set up by her late husband would not be 
counted.  In addition, she noted that all benefits came from 
VA.

In October 2001, the RO contacted DFAS and learned that the 
appellant was not issued her first SBP check until May 13, 
1997, retroactive to April 1996.  The RO thereafter adjusted 
the termination date for the appellant's award of VA death 
pension benefits from May 1, 1996, to June 1, 1997, thereby 
decreasing the amount of the overpayment from $25,616 to 
$19,552.

A statement of the case, dated in March 2002, confirmed and 
continued the denial of waiver and showed that the amount of 
indebtedness had been revised to $19,552.  The statement of 
the case observed that the appellant had applied for 
benefits, including VA benefits and SSA benefits, and that 
she responded to correct non-receipt of SSA at the time of 
the original grant.  The RO therefore concluded that the 
appellant's ability to communicate in English, even though it 
was her second language, was sufficient and that she should 
have contacted VA when she began to receive the SBP annuity.

The appellant perfected her appeal in April 2002, noting only 
her language barrier.  She requested a hearing before a 
member of the Board sitting at the local RO, which she later 
waived.  In September 2002, she submitted a letter written on 
her behalf by her neighbor.  In pertinent part, the neighbor 
states that English is the appellant's second language, and 
that her reading and writing skills are limited.  The 
neighbor stated that the appellant sought help from the VA 
after her husband's death, and that VA workers helped her 
fill out the forms, filling out some of them for her, and 
giving her others to fill out and mail in.  She requested the 
assistance of neighbors and friends to complete these forms 
and to otherwise communicate with the RO.  She indicated that 
the appellant believed that "income" meant income from a 
job, not SBP or VA benefits which her husband told her she 
was entitled to.  She avers that she never meant to have a 
benefit to which she was not entitled.  She followed the 
directions the VA gave her.  She does not understand why VA 
employees would be so helpful to have her apply for a benefit 
to which she was not entitled.

The law precludes a waiver of recovery of an overpayment, or 
a waiver of collection, of any indebtedness where there 
exists, in connection with the claim for such waiver, an 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
a waiver of such recovery, the collection of such 
indebtedness, or any interest thereon.  See 38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.963, 1.965.  

In January 2003, the Board found no fraud, misrepresentation, 
or bad faith on the appellant's part in the creation of the 
overpayment.  Since the Board has found no fraud, 
misrepresentation, or bad faith on the appellant's part in 
the creation of the overpayment, the remaining question for 
consideration is whether recovery from the appellant of the 
overpayment of VA pension would be against the principles of 
equity and good conscience.

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  In this regard, 
the facts and circumstances in this particular case must be 
weighed carefully.  Different factors will enter into the 
decision, to include the relative fault of the appellant, 
weighing her fault against any fault on the Government's 
part, whether there was any unjust enrichment on the 
appellant's part, whether there would be financial hardship 
on the appellant's part resulting from recovery of the 
indebtedness, whether recovery of the indebtedness would 
defeat the purpose for which the benefits would otherwise be 
authorized, and whether the appellant relinquished a 
favorable right or changed his position by reason of having 
received the benefit.  See generally, Cullen v. Brown, 5 Vet. 
App. 510 (1993).  

In the evaluation of whether application of the equity and 
good conscience standard would result in a favorable waiver 
decision, the Board must consider all of the specifically 
enumerated factors noted above.  

Balancing of fault.  The Board has reviewed the evidence of 
record and finds that the appellant did not conceal the fact 
that she believed she was entitled to SBP benefits at the 
time of her initial claim for DIC and nonservice-connected 
death pension; she declared that she believed she was 
entitled to the annuity and referenced the claims file 
number.  She also noted under monthly military retirement 
that the amount was pending.  DFAS's May 1997 letter further 
informed VA that the appellant was entitled to benefits, and 
requested that VA notify DFAS of any DIC benefits to prevent 
overpayment.  The letter shows the appellant had signed a 
document authorizing the withholding of DIC for any SPB 
overpayments.  In addition, once the appellant was notified 
in February 2000 of the need to report additional income, the 
record shows that she contacted the RO right away.  The fact 
that she did not understand that SPB was technically 
considered "income" that should have been reported is clear 
from her statement as recorded in the report of contact: "She 
is on Pension with no income." Yet, she freely reported 
receiving SBP "all of this time" and that she was going to 
receive SSA soon.

Moreover, the Board notes that the record shows that the RO 
waited nearly three years after having been contacted by DFAS 
to contact the appellant and send notice to her concerning 
the types of income which would be considered income for 
purposes of reporting to RO.  The RO waited three years and 
six months to verify that she was, in fact, receiving SPB 
payments.

Finally, a close review of the documentation of record 
reveals that the appellant most certainly had assistance 
every time she contacted the RO.  Her initial application 
appears to be in handwriting that does not match her 
signature.  Similarly, her statement correcting income dated 
in December 1996, her request for direct deposit payments, 
her financial status report, and even her notice of 
disagreement and substantive appeal reflect handwriting that 
appears to be different from her signature.  Some of these 
documents, and the report of contact, are furthermore written 
in third person.  For example, her notice of disagreement 
states, "This is widow's notice of disagreement ...  She 
states English is a second language." The February 2000 
report of contact stated "Widow came in to the interview room 
today.  She received a 1997 EVR.  She is on Pension with no 
income.  Widow has been getting SBP all of this time.  She 
stated she will get SSA soon."

The current overpayment was created by the appellant 
receiving nonservice-connected death pension calculated on 
the basis of her having no other income when, in fact, she 
was also receiving a SBP annuity.  However, the Board finds 
that the appellant did notify the VA that she expected to 
receive SBP benefits.  Rather, VA waited nearly three years 
after receiving notification from DFAS that the appellant was 
entitled to the annuity to contact the appellant, and more 
than three years to verify the fact that appellant was 
receiving the annuity. 

Although it is true that had VA taken appropriate action when 
the information regarding entitlement to SBP was known, and 
the overpayment would have been less, the Board finds 
considerable fault on the appellant's part.  It is clear that 
the appellant knew of her responsibility to notify VA of any 
changes in income, yet she did not notify VA when she began 
receiving SBP.  While English is not the appellant's first 
language, she has resided in the United States at least since 
May 1981, when she and the veteran received a marriage 
license in Florida.  Further, the evidence shows that if the 
appellant did not understand all of the correspondence sent 
by VA, she knew where to seek assistance and explanation.  
Moreover, the Board also notes that the RO has already 
granted waiver of recovery of $10,552.00 in March 2004.  

Undue hardship.  The Board finds no evidence that collection 
of the debt over time will deprive the appellant of basic 
necessities, causing undue hardship.  The Board will not 
question any of the appellant's listed expenses, but notes 
that the appellant's Financial Status Report reflects that 
she has a positive net monthly income of $45.00.  Listed 
assets total $8,280.00 and consist of an automobile and cash.  
Since completion of the report, the appellant's Social 
Security payment has increased to $966.00, thereby increasing 
the appellant's monthly income.  The Board notes that the 
appellant owns a 2001 automobile and that she spends 
approximately $54.00 per month on entertainment and movies, 
which are not basic necessities of life.  Repayment of the 
overpayment in reasonable monthly amounts would not cause 
undue hardship for the appellant.

Defeat the purpose of benefits.  The Board finds that a 
denial of the requested waiver will not nullify the objective 
for which benefits were intended.  Pension benefits are 
intended to provide supplemental income should the 
appellant's income fall below a set level, and the 
appellant's income is in excess of the prescribed level.  

Unjust enrichment.  The Board finds that a failure to make 
restitution would result in unjust enrichment to the 
appellant.  The Committee has already waived a portion of the 
benefits improperly received by the appellant.  Consequently, 
the appellant has received the full and free use and benefit 
of these undeserved cash benefits.  To extinguish the 
responsibility to repay the excess benefits which the 
appellant knowingly opted to receive after being told the 
potential consequences would be to reward her actions and 
increase the amount of her unjust enrichment.

Changing position to one's detriment.  The evidence does not 
show that the appellant has changed position to her detriment 
in any respect due to her reliance upon the receipt of VA 
benefits.

The Board has balanced all of the applicable factors.  After 
assessing the appellant's degree of fault and her financial 
situation, the Board finds that recovery would not be 
contrary to equity and good conscience.


ORDER

Waiver of recovery of an overpayment of nonservice-connected 
death pension, in the amount of $9,000.00, is denied.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



